As filed on January 30, 2012Registration No. 333-155428 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST EFFECTIVE AMENDMENT NO. 5 TO FORM S-11 FOR REGISTRATION UNDER THE SECURITIES ACT OF 1933 OF SECURITIES OF CERTAIN REAL ESTATE COMPANIES REDWOOD MORTGAGE INVESTORS IX, LLC (Exact name of registrant as specified in governing instruments) 900 Veterans Blvd., Suite 500, Redwood City, California 94063(650) 365-5341 (Address and telephone number of registrant’s principal executive offices) Michael R. Burwell 900 Veterans Blvd., Suite 500, Redwood City, California 94063(650) 365-5341 (Name, address and telephone number of agent for service) Copies to: Stephen J. Schrader, Esq. Baker & McKenzie LLP Two Embarcadero Center, 11th Floor San Francisco, CA94111-3802 Approximate date of commencement of proposed sale to the public:as soon as practicable after the registration statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. [X] If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If delivery of this prospectus is expected to be made pursuant to Rule 434, check the following box.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. This Post-Effective Amendment No. 5 consists of the following: 1. Supplement No. 6 dated January 30, 2012, included herewith, which will be delivered as an unattached document along with the Prospectus. Supplement No. 6 supersedes and replaces Supplement No. 5, dated May 4, 2011 and all other prior supplements to the Prospectus. 2. The Registrant’s Prospectus dated June 8, 2009, previously filed pursuant to Rule 424(b)(3) and refiled herewith; 3. Part II to this Post-Effective Amendment No. 5, included herewith; and 4.Signatures, included herewith. SUPPLEMENT NO. 6 DATED JANUARY 30, 2012 TO THE PROSPECTUS DATED JUNE 8, 2009 REDWOOD MORTGAGE INVESTORS IX, LLC This Supplement No. 6 updates, modifies or supersedes certain information contained in the prospectus, dated June 8, 2009, of Redwood Mortgage Investors IX, LLC, a Delaware limited liability company. Important additional information regarding the company and the risks involved in investing in the company are contained in the prospectus. You should carefully read this Supplement No. 6 in conjunction with the prospectus. This Supplement No. 6 supersedes and replaces Supplement No. 5 and all other prior supplements to the Prospectus. Unless otherwise defined in this supplement, all capitalized terms used have the meanings given them in the prospectus. The purpose of this supplement is to describe, among other things, the following: · updated summary of our activities · the status of our offering of units · additional suitability standards applicable to investors in Michigan and Oregon · updated disclosure regarding certain risk factors associated with investing in the units · updated discussion of current economic trends affecting our business · supplemental information regarding our reserve liquidity fund · supplemental information in the “Management” section · updated information in the “Expert” section · incorporation of certain documents by reference · updated financial statements · revised subscription agreement · the amendment and restatement of our operating agreement There is a high degree of risk associated with investing in the units. See “Risk Factors” beginning on page 18 of the prospectus and page 3 of this supplement. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities, or determined if the prospectus or this supplement is truthful or complete. Any representation to the contrary is a criminal offense. 1.Summary of Company Activities We are engaged in business as a mortgage lender.We make loans secured primarily by first and second deeds of trust on residential, investment or commercial property in California.Loans are arranged and serviced by Redwood Mortgage Corp. We commenced active operations in October 2009, following our acceptance of subscriptions for the minimum offering amount of $1,000,000 on October 6, 2009. Upon the admission of additional members, we refunded to our initial member, Gymno Corporation, its $10,000 capital contribution and Gymno Corporation was withdrawn as the initial member. As of September 30, 2011, we had funded thirty two loans, totaling approximately $11,090,000. All of these loans are secured by properties located in California.The amount of loans the company funds or acquires will depend upon the number of units sold in the offering and the resulting amount of the net proceeds available for investment in loans. See “Management Discussion and Analysis of Financial Condition and Results of Operations” beginning on page 36 of our most recent Form 10-K for the year ended December 31, 2010 which is incorporated by reference herein.See “Incorporation of Certain Information by Reference” on page 9 of this supplement. 1 2.Status of the Offering We commenced the initial public offering of our units on June 8, 2009. Until subscriptions for at least 1,000,000 units ($1,000,000) in the primary offering were received and accepted by us, all subscription payments were placed in an account held by the escrow agent, California Bank & Trust, in trust for the benefit of subscribers. On October 6, 2009, we accepted subscriptions for, and held an initial closing on the sale of, 1,013,204 units in the primary offering and the escrow agent released subscription proceeds in the amount of $1,013,204. As of September 30, 2011, we had sold approximately 10,495,000 units in the offering, for gross offering proceeds of $10,495,000 including approximately 189,000 units issued under our distribution reinvestment plan and approximately 114,000 units from premiums paid by Redwood Mortgage Corp. The first sentence of the first paragraph under the offering table on the prospectus cover page is hereby amended and restated in its entirety as follows:“The offering pursuant to this prospectus will terminate on June 8, 2012, unless prior to such date, we file a new registration statement, in which event the offering will continue until the earlier of the effective date of the new registration statement or 180 days after June 8, 2012 (which is December 5, 2012).” 3.Investor Suitability Standards The section entitled “INVESTOR SUITABILITY STANDARDS—Minimum Suitability Standards” beginning on page 1 of the prospectus is hereby amended and restated in its entirety as follows: Minimum Suitability Standards We have established a minimum suitability standard which requires that you have either: ·a net worth (exclusive of home, furnishings and automobiles) of at least $70,000 plus an annual gross income of at least $70,000;or ·irrespective of annual gross income, a net worth of $250,000 (determined with the same exclusions). In the case of sales to fiduciary accounts, such conditions must be met by the fiduciary, by the fiduciary account or by the donor who directly and indirectly supplied the funds for the purchase of units. We have established these standards because the purchase of units is an illiquid investment. You will be required to represent to us that: ·you comply with the applicable standards; or ·you are purchasing in a fiduciary capacity for a person meeting such standards; or ·the standards are met by a donor who directly or indirectly supplies the funds for the purchase of units. Several states have established suitability requirements that are more stringent than the standards that we have established and described above. Units will be sold only to investors in these states who meet the special suitability standards set forth below. California – Investors in California must have (exclusive of such investor’s home, furnishings and automobiles) (a) a gross annual income of not less than $65,000 and a liquid net worth of not less than $250,000, or (b) a liquid net worth of at least $500,000. In addition, investors in California must have an individual net worth of at least ten times their investment in our units (exclusive of such investor’s home, furnishings and automobiles). 2 Michigan – In addition to our standard suitability standards, an investment in our units, together with any investment in our affiliates, by a Michigan investor may not exceed 10% of the liquid net worth (exclusive of such investor’s home, furnishings and automobiles) of that investor. Oregon – In addition to our standard suitability standards, investors in Oregon must have a net worth (exclusive of such investor’s home, furnishings and automobiles) of at least $250,000. In addition, an investment in our units, together with any investment in our affiliates, by an Oregon investor may not exceed 10% of the net worth (exclusive of such investor’s home, furnishings and automobiles) of that investor. Our managers and each person selling units on our behalf, including the participating broker-dealers, will make every reasonable effort to determine that each prospective investor complies with the investor suitability standards.We will not accept subscriptions from you if you are unable to represent in your subscription agreement that you meet such standards. Under the laws of certain states, transferees may be required to comply with the suitability standards set forth herein as a condition to substitution as a member in the limited liability company.We will require certain assurances that such standards are met before agreeing to any transfer of the units. You should only purchase units if you have adequate financial means, desire a relatively long term investment, and do not anticipate any need for immediate liquidity. 4.Risk Factors The risk factor entitled “The Reduction in Availability of Mortgage Lending and the Volatility and Reduction in Liquidity in the Financial Markets May Adversely Affect Our Results” on page 28 of the prospectus is hereby amended and restated in its entirety as follows: The Reduction in Availability of Mortgage Lending and the Volatility and Reduction in Liquidity in the Financial Markets May Adversely Affect Our Results In recent years, the mortgage lending industry has experienced significant instability. Due to factors such as defaults on subprime loans and the resulting decline in the market value of such loans, lenders, investors and regulators have questioned the adequacy of lending standards and other credit requirements for mortgage loans in recent years. Deterioration in credit quality among subprime and other nonconforming loans has caused substantially all lenders to eliminate subprime mortgages and most other non-conforming loans.Fewer loan options, stricter loan qualifications and other limitations or restrictions on the availability of those types of financings make it more difficult for some borrowers to finance the purchase of new and existing homes. 3 These factors have reduced the affordability of homes and the pool of qualified homebuyers and made it more difficult to sell to first time and first time move-up buyers which have long made up a substantial part of the affordable housing market. These reductions in demand would increase the likelihood of defaults on our loans and, consequently, reduce our ability to pay distributions to our shareholders, and the duration and severity of the effects remain uncertain. The following new risk factor entitled “Prior Public Mortgage Programs With Similar Investment Objectives Sponsored By Our Managers Are Experiencing Declines in Cash Flows” is hereby inserted on page 28 of the prospectus (as the second risk factor on such page): Prior Public Mortgage Programs With Similar Investment Objectives Sponsored By Our Managers are Experiencing Declines in Cash Flows Due to recent declines in real estate values and limited availability of credit in the current financial markets, and the resulting reduction in demand for real estate acquisition, many existing borrowers are experiencing difficulties in refinancing their loans or selling their properties to repay debt obligations. As a result, many mortgage lenders, including Redwood Mortgage Investors VII (“RMI VII”) and Redwood Mortgage Investors VIII (“RMI VIII”), prior public mortgage programs sponsored by our managers, have been experiencing declines in cash flows from reduced loan payoffs, increased loan delinquencies, and increased needs for cash reserves. The investment objectives and strategy of these prior programs are substantially similar to ours.Like us, they make loans primarily secured by first and second deeds of trust on California real estate, including residential, commercial and multifamily properties, as well as land. From time to time, loan originations in one sector or property type become more active due to prevailing market conditions.As a result, in recent years RMI VIII’s portfolio has become more heavily weighted in residential condominiums and condominium complexes than in other property types. Recovery of the condominium sector of the real estate market is generally expected to lag behind the single-family residential market. Availability of financing for condominium properties has been, and will likely continue to be, severely constricted and difficult to obtain. Faced with an increasing number of borrowers that are unable to meet their repayment obligations over the past year, RMI VIII has entered into an increasing number of workout agreements and filed a greater number of default notices than in the past. A workout agreement allows the borrower to extend the maturity date of the balloon payment and/or allows the borrower to make current monthly payments while deferring for periods of time, past due payments, or allows time to pay the loan in full. By deferring maturity dates of balloon payments or deferring past due payments, however, workout agreements may adversely affect the lender’s cash flow. A foreclosure may result in RMI VIII becoming the owner of the real estate which originally secured the loan. In the past several years RMI VIII has acquired more real estate through foreclosures than it has historically. RMI VIII may choose to hold many of the properties it forecloses upon for periods of time rather than immediately selling the properties, particularly where the property has the potential to generate rental income or the value of the property can be enhanced through improvements. In the interim, this will result in RMI VIII being a holder of both debt and equity on California real estate and will require RMI VIII to expend time, effort and resources toward the management of such properties. 4 In response to the above conditions and in an effort to preserve cash for partnership operations in the current economic environment, in March 2009, RMI VIII, suspended payments to withdrawing partners until further notice and has since significantly reduced the amount of distributions made to investors. Redwood Mortgage Investors VIII is unable to predict when suspension of liquidations will be lifted or the payment of distributions will increase, as it will depend on general economic and capital market conditions and recovery of the real estate market.RMI VIII will continue to be affected by these forces until such time as economic conditions improve or stabilize.In addition, due to declines in residential real estate values, RMI VIII has increased provisions for loan losses, and in the third and fourth quarters of 2010, provided non-cash reserves to recognize the decline in the estimated market value of the collateral securing the loans, as required by GAAP. This resulted in downward capital account adjustments for all accounts in RMI VIII. As of October 18, 2010, RMI VIII and the banks, with which it had outstanding loans, entered into an amended and restated loan agreement. The significant terms and conditions in the amended loan agreement include:1) an extended maturity date of June 30, 2012; with continuing scheduled pay downs of the loan amount to maturity; 2) an interest rate of prime plus 1.5% subject to a floor of 5.0%; 3) an annual facility fee (payable quarterly) of 0.5%; 4) required remittance to the banks of 70% of net proceeds from the sale or refinance of REO and/or net proceeds from loan payoffs in excess of $5 million; 5) required remittance of cash balances in excess of $12 million; 6) restrictions on use of cash including no new loans with the exception of refinance of existing loans, no expenditures in the ordinary course of business to preserve, maintain, repair, or operate property in excess of $1 million without prior written consent (subject to exclusions for funds set aside for REO projects and servicing of senior liens designated in the loan agreement), limitations on distributions to electing limited partners of an amount not to exceed a distribution rate of 2.1%; 7) a collateral covenant, and 8) a financial covenant. We may experience declines in cash flow and increases in loan delinquencies similar to that experienced by other mortgage lenders, such as RMI VIII. See “MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION – Recent Economic Trends Affecting Our Business” in this Supplement and “PRIOR PERFORMANCE SUMMARY – Liquidity Events; Major Adverse Developments” on pages 57 - 58 of the prospectus. 5 The risk factor entitled “Our Managers Will Make Only a Limited Cash Contribution To Us and We Will Initially Be Thinly Capitalized” on page 31 of the prospectus is hereby moved to page 29 of the prospectus (as the second risk factor under the section entitled “RISK FACTORS—Investment Risks”) and amended and restated in its entirety as follows: Our Managers Will Make Only a Limited Cash Contribution to Us and We Will Initially be Thinly Capitalized In connection with our formation, one of our managers, Gymno Corporation, made a cash capital contribution to us of $10,000.Upon the admission of members pursuant to this offering, we promptly refunded the $10,000 capital contribution to Gymno Corporation, upon which it was withdrawn as our initial member. Accordingly, we had an initial capitalization of only $10,000 and consequently will be dependent on our managers for the payment of our organizational and offering expenses until sufficient proceeds are raised in this offering.However, there can be no assurance that our managers will have sufficient funds to financially support us. Given the limited obligation of our managers to make initial and ongoing cash contributions to the company, our ability to adequately capitalize the company will be dependent on our ability to obtain sufficient cash contributions from outside investors in this offering. There is no assurance that we will be able to raise sufficient proceeds in this offering to adequately capitalize the company and to implement our investment strategy or achieve our investment objective. The risk factors entitled “You Must Rely on Our Managers for Management Decisions; You Will Have No Control Over Our Operations” on page 32 of the prospectus, “Because We Do Not Have Independent Directors, Members May Have Less Protection Against Affiliated Transactions and Conflicts of Interests” on page 33 of the prospectus, and “Because We Do Not Have an Audit or Compensation Committee, Members Will Have To Rely On Our Managers, Who Are Not Independent, To Perform These Functions” on page 33 of the prospectus, are each hereby moved to page 30 of the prospectus and inserted immediately following the risk factor entitled “There is No Assurance You Will Receive Cash Distributions”. The following new risk factor entitled “We Will Rely on Independent Broker-Dealers to Sell Units in this Offering” is hereby inserted on page 36 of the prospectus (as the final risk factor under the section entitled “RISK FACTORS – Investment Risks”): We Will Rely on Independent Broker-Dealers to Sell Units in This Offering We are offering the units through selected broker-dealers who are members of FINRA. None of the broker-dealers participating in this offering will be affiliated with our sponsors or our managers.Because we do not have a captive or affiliated broker-dealer that will be exclusively or primarily focused on selling our units, our ability to successfully complete this offering will depend, in large part, on our ability to develop and maintain relationships with a sufficient number of unaffiliated participating broker-dealers. These broker-dealers are engaged in the sale of various securities and investment products beyond those offered by us, including those of competing mortgage programs.In the event we are unable to enter into selling agreements with a sufficient number of qualified participating broker-dealers, or if those participating broker-dealers engaged by us fail to devote sufficient time and attention to the marketing of our units, we may be unable to raise a sufficient amount of funds in this offering as may be necessary to enable us to be successful. 6 5.Discussion of Current Economic Trends Affecting Our Business The company began its operations at the onset of the “Great Recession”. Many of its lending decisions and operational methods have been made against this backdrop. The California and national economies give some indication through GDP reports of growth, although slow, giving hope that the economy is improving. Growth prospects are offset in some sectors, industries and geographies by the continuing affects of the Great Recession. Unemployment improved modestly to 9 percent nationally, 12 percent within California, and in our primary lending arena, the San Francisco Bay Area, unemployment has declined to approximately 9.5 percent. Limited credit availability remains the norm. There are significant uncertainties with sovereign debt both at home and in Europe and the stock market exhibits high volatility. The current economic environment may remain so for a prolonged period. As such, these dynamics could be a benefit to the company as there will be limited competition, resulting in desirable pricing for well qualified loan applicants. With commercial real estate values in California stabilizing and the activity level increasing as to transaction volume, now is a favorable time, with proper conservative underwriting, for those with money to lend. 6.Supplemental Information Regarding Reserve Liquidity Fund Footnote (5) to the table in the “USE OF PROCEEDS” section on page 41 of the prospectus is hereby amended and restated in its entirety as follows: We anticipate maintaining an average balance of a reserve liquidity (i.e., working capital reserve) fund equal to the lesser of 2% of the gross proceeds of the offering and 2% of our capital originally committed to investment in mortgages, for the purpose of covering our unexpected cash needs, including carrying costs, operating expenses and other obligations. Such reserve funds will not be used for the purpose of making distribution or redemption payments to members. 7.Supplemental Information in “FIDUCIARY RESPONSIBILITY OF OUR MANAGERS” Section The first sentence of the section entitled “FIDUCIARY RESPONSIBILITY OF OUR MANAGERS — Exculpation”, on or around page 53 of the prospectus, is hereby amended and restated in its entirety as follows: “Under our operating agreement and Delaware limited liability company law, our managers and their affiliates will not be liable to us or to you for errors in judgment or other actions or omission, so long as they determined in good faith that the conduct was in our best interests and the loss or liability did not result from the negligence or misconduct of the manager or affiliate.” The first sentence of the section entitled “FIDUCIARY RESPONSIBILITY OF OUR MANAGERS — Indemnification”, on or around page 53 of the prospectus, is amended and restated in its entirety as follows:“Our operating agreement provides that we will indemnify our managers and their affiliates for liabilities and related expenses (including attorneys’ fees) they may incur for actions or omissions on our behalf, or in connection with our business, except for acts constituting fraud, misconduct or negligence.” 8.Supplemental Information in “MANAGEMENT” Section The second sentence of the second paragraph under the section entitled “MANAGEMENT—General” on page 58 of the prospectus is hereby amended to add the words “and their affiliates” after the word “managers.” As amended, the sentence shall read in its entirety as follows: “The managers and their affiliates are not entitled to receive real estate brokerage commissions, property management fees or insurance services fees.” In addition, the section entitled “MANAGEMENT—Affiliates of Our Managers” on page 59 of the prospectus is hereby amended and restated in its entirety as follows: 7 Affiliates of Our Managers Michael R. Burwell.Michael R. Burwell, age 55, President, Director, Chief Financial Officer, Redwood Mortgage Corp. (1979-present); Director, Secretary and Treasurer A & B Financial Services, Inc. (1980-present); President, Director, Chief Financial Officer and Secretary of Gymno Corporation (1986-present); President, Director, Secretary and Treasurer of The Redwood Group, Ltd. (1979-present); past member of Board of Trustees and Treasurer, Mortgage Brokers Institute (1984-1986). Mr. Burwell is licensed as a real estate sales person.Mr. Burwell was a general partner of each of the RMI, RMI II and RMI III.Mr. Burwell is a general partner of each of RMI IV, RMI V, RMI VI, RMI VII and RMI VIII.Mr. Burwell attended the University of California, at Davis from 1975-1979. Diana B. Mandarino.Diana B. Mandarino, age 65, Director and Executive Vice President of Redwood Mortgage Corp. (2001-present), Director of Sales and Marketing, Redwood Mortgage Investors (1995-present), Sr. Vice President, Rancon Securities Corp. (1982-1995), Marketing and Sales Assistant, Belmont Reid & Co. Investment Group, (1977-1982); Member and past President of Financial Planning Association, Silicon Valley Chapter. Ms. Mandarino attended Foothill Community College from 1965-1967. Lorene A Randich.Lorene A. Randich, aged 54, Director and Vice President of Redwood Mortgage Corp. and holding corporate broker’s license for Redwood Mortgage Corp. (2011-present), Vice President of Loan Production and Underwriting (2001-present), licensed real estate broker since 1996, employed with Redwood Mortgage Corp. since 1991, Credit Authorization Supervisor and Management Training Program, Sears Roebuck Credit Central, (1978-1983), BA from UC Berkeley (1980), member of the National Association of Realtors, California Mortgage Bankers Association, the California Association of Mortgage Professionals (Board member – San Francisco/Peninsula Chapter) and the California Mortgage Association (Member, Education Committee). 8 ORGANIZATIONAL CHART Redwood Mortgage Investors IX, LLC Redwood Mortgage Corp. (1) Manager Gymno LLC (1) Manager (Wholly-owned subsidiary of Redwood Mortgage Corp.) Members’ Interests 99% interest in RMI IX’s profits, losses and cash available for distribution Burwell Trusts 70.07%owner of Redwood Mortgage Corp. Michael R. Burwell 29.93% owner of Redwood Mortgage Corp. The Managers of RMI IX are Redwood Mortgage Corp., a California corporation (“RMC”), and its wholly-owned subsidiary, Gymno LLC, a California limited liability company that was originally incorporated as Gymno Corporation, a California corporation, before being converted to a limited liability company as described below (“Gymno”). Prior to Gymno’s conversion to a limited liability company, The Redwood Group, Ltd., a California corporation (“Redwood Group”) owned all of the outstanding shares of RMC, and acquired, as of September 30, 2011, all of the outstanding shares of Gymno corporation in exchange for shares of Redwood Group’s common stock. Redwood Group then merged with and into RMC, which resulted in Gymno Corporation becoming a wholly-owned subsidiary of RMC. Gymno then converted into Gymno LLC, with RMC as its sole member and Michael R. Burwell (“Burwell”), the majority owner and President of RMC, as its manager. Burwell has a controlling interest in RMC through individual stock ownership, his trustee’s position and beneficial interests in the Burwell Trusts. Affiliated Partnerships The general partners of Redwood Mortgage Investors VIII, VII, VI, V, and IV are RMC, Gymno, and Burwell. 1. These two entities collectively hold a 1% interest in profits, losses, and cash available for distribution in Redwood Mortgage Investors IX, LLC 9 9.Supplemental Information in “SUMMARY OF LIMITED LIABILITY COMPANY OPERATING AGREEMENT” Section A new section entitled “SUMMARY OF LIMITED LIABILITY COMPANY OPERATING AGREEMENT—Restrictions on Roll-up Transactions” is hereby inserted immediately after the section entitled “SUMMARY OF LIMITED LIABILITY COMPANY OPERATING AGREEMENT—Winding Up” on page 97 of the prospectus.Such new section shall read in its entirety as follows: Restrictions on Roll-up Transactions.A roll-up transaction is a transaction involving the acquisition, merger, conversion or consolidation, directly or indirectly, of us and the issuance of securities of an entity (roll-up entity) that is created or would survive after the successful completion of a roll-up transaction.This term does not include:(i)a transaction involving our units of membership interests that have been listed on a national securities exchange for at least 12 months; or (ii)a transaction involving our conversion to corporate, trust, or association form if, as a consequence of the transaction, there will be no significant adverse change in member voting rights, the term of our existence, compensation to our managers or their affiliates or our investment objectives. In connection with any roll-up transaction involving the issuance of securities of a roll-up entity, an appraisal of all of our assets shall be obtained from a competent independent expert.The assets shall be appraised on a consistent basis, and the appraisal will be based on the evaluation of all relevant information and will indicate the value of the assets as of a date immediately prior to the announcement of the proposed roll-up transaction. In connection with a proposed roll-up transaction, the sponsor of the roll-up transaction must offer to members who vote “no” on the proposal the choice of: 1. accepting thesecurities of the roll-up entity offered in the proposed roll-up transaction; or 2. one of the following: (a) remaining as members in the company and preserving their interests therein on the same terms and conditions as existed previously, or (b) receiving cash in an amount equal to the member’s pro rata share of the appraised value of our net assets. We are prohibited from participating in any roll-up transaction: · that would result in the members having voting rights in a roll-up entity that are less than those provided in our operating agreement and described elsewhere in this prospectus, including rights with respect to the election and removal of managers, member meetings, amendment of our operating agreement, and our dissolution; · that includes provisions that would materially impede or frustrate the accumulation of securities by any purchaser of the securities of the roll-up entity, except to the minimum extent necessary to preserve the tax status of the roll-up entity, or that would limit the ability of an investor to exercise the voting rights of its securities of the roll-up entity on the basis of the number of securities held by that investor; · in which our investor’s rights to access of records of the roll-up entity will be less than those provided in our operating agreement and described elsewhere in this prospectus; or · in which any of the costs of the roll-up transaction would be borne by us if the roll-up transaction is not approved by the members. The following section entitled “SUMMARY OF LIMITED LIABILITY COMPANY OPERATING AGREEMENT – Mergers, Consolidations and Conversions” applies to transactions other than roll-up transactions. 10 10.Experts The section entitled “EXPERTS” on page 109 of the prospectus is hereby amended and restated in its entirety as follows: The audited financial statements of Redwood Mortgage Investors IX, LLC as of and for the years December 31, 2010 and 2009, the audited balance sheet at September 30, 2011 of Gymno LLC, and the audited, consolidated balance sheet at September 30, 2011 of RMC included in this supplement have been audited by Armanino McKenna LLP, an independent registered public accounting firm, as set forth in their reports thereon appearing elsewhere herein and have been included herein in reliance on such reports and the authority of such firm as experts in accounting and auditing. 11.Incorporation of Certain Information by Reference We have elected to “incorporate by reference” certain information into this prospectus supplement. By incorporating by reference, we are disclosing important information to you by referring you to documents we have filed separately with the SEC.The information incorporated by reference is deemed to be part of this prospectus, except for information incorporated by reference that is superseded by information contained in this prospectus supplement. You may read and copy any document we have electronically filed with the SEC at the SEC’s public reference room in Washington, D.C. at treet, N.E., Washington, D.C. 20549. Please call the SEC at 1-800-SEC-0330 for further information about the operation of the public reference room. In addition, any document we have electronically filed with the SEC is available at no cost to the public over the Internet at the SEC’s website at www.sec.gov. The following documents filed with the SEC are incorporated by reference in this prospectus, except for any document or portion thereof deemed to be “furnished” and not filed in accordance with SEC rules. · Our Annual Report on Form 10-K for the year ended December 31, 2010 filed with the SEC on March 31, 2011 · Our Quarterly Reports on Form 10-Q for the quarter ended September 30, 2011, filed with the SEC on November 14, 2011, for the quarter ended June 30, 2011, filed with the SEC on August 12, 2011, and for the quarter ended March 31, 2011, filed with the SEC on May 16, 2011. We will provide to each person to whom this prospectus supplement is delivered a copy of any or all of the information that we have incorporated by reference into this prospectus supplement but not delivered with this prospectus supplement. To receive a free copy of any of the reports or documents incorporated by reference in this prospectus supplement, other than exhibits, unless otherwise specifically incorporated by reference in those documents, write or call us at 900 Veterans Blvd, Suite 500, Redwood City, California 94063, (650) 365-5341 or (800) 659-6593. The information relating to us contained in this prospectus supplement does not purport to be comprehensive and should be read together with the information contained in the document incorporated or deemed to be incorporated by reference in this prospectus supplement. 12.Amended Operating Agreement Our operating agreement attached as Exhibit A to our prospectus has been amended to correct certain ambiguities and modify certain provisions, as required by state securities administrators, which modifications are deemed by such administrators to be for the benefit or protection of the members. Attached to this supplement is the Third Amended and Restated Limited Liability Company Operating Agreement, which amends and restates in its entirety the operating agreement attached as Exhibit A to the prospectus. 13.Subscription Agreement Attached to this supplement is a revised form of subscription agreement (Exhibit B to the prospectus) for use by investors when subscribing to purchase our units. We have modified the subscription agreement to reflect our receipt of the minimum of $1,000,000 units ($1,000,000) in the primary offering. 11 INDEX TO FINANCIAL STATEMENTS Page No. Redwood Mortgage Investors IX, LLC Interim financial statements, as included in Form 10-Q September 30, 2011 13 Financial statements as of and for the years ended December 31, 2010 and 2009, with 32 Independent Auditors’ Report Gymno LLC Balance Sheet, as of September 30, 2011, with Independent Auditors’ Report 53 Redwood Mortgage Corp. Consolidated Balance Sheet, as of September 30, 2011, with Independent 59 Auditors’ Report 12 REDWOOD MORTGAGE INVESTORS IX, LLC FINANCIAL STATEMENTS AS PRESENTED IN FORM 10-Q DATED SEPTEMBER 30, 2011 AND NOTES THERETO 13 REDWOOD MORTGAGE INVESTORS IX, LLC (A Delaware Limited Liability Company) Balance Sheets SEPTEMBER 30, 2011 (unaudited) AND DECEMBER 31, 2010 (audited) ASSETS September 30, December 31, Cash and cash equivalents $ $ Loans, secured by deeds of trust Principal Accrued interest Total loans Receivable from affiliate — Loan administration fees, net Total assets $ $ LIABILITIES AND MEMBERS’CAPITAL Liabilities Accounts payable $ $ Payable to affiliate — Total liabilities Investors in applicant status Members’ capital Members’ capital, subject to redemption, net Managing members’ capital, net Total members' capital, net Total liabilities and members' capital, net $ $ The accompanying notes are an integral part of these financial statements. 14 REDWOOD MORTGAGE INVESTORS IX, LLC (A Delaware Limited Liability Company) Statements of Operations For the Three and Nine Months Ended September 30, 2011 and 2010 (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues Interest income Interest on loans $ Imputed interest on formation loan — — Other interest ) — Total interest income Interest expense, amortization of discount formation loan — — Net interest income Late fees — 99 Other — Total revenues, net Provision for loan losses — Operating expenses Mortgage servicing fees Asset management fees — Costs through RMC Professional services — Other Total operating expenses Net income $ Net income Members (99%) $ Managing members (1%) $ Net income per $1,000 invested by members for entire period $ 15 $ 16 $ 42 $ 49 The accompanying notes are an integral part of these financial statements. 15 REDWOOD MORTGAGE INVESTORS IX, LLC (A Delaware Limited Liability Company) Statements of Changes in Members’ Capital For the Nine Months Ended September 30, 2011 (unaudited) Members’ Capital, net Investors In Unallocated Formation Applicant Syndication Loan, Members’ Status Capital Costs Gross Capital, net Balance, December 31, 2010 $ $ $ ) $ ) $ Contributions on application — Contributions admitted to members' capital ) — — Premiums paid on application by RMC — Premiums admitted to members' capital ) — — Net income — — — Earnings distributed to members — ) — — ) Earnings distributed used in DRIP — — — Member's redemptions — Formation loan advances — — — ) ) Formation loan payments received — — — Syndication costs incurred — — ) — ) Early withdrawal penalties — Balance, September 30, 2011 $ $ $ ) $ ) $ Managers’ Capital, net Unallocated Syndication Managers’ Total Capital Costs Capital, net Capital, net Balance, December 31, 2010 $ $ ) $ $ Contributions on application — Contributions admitted to members' capital — Premiums paid on application by RMC — Premiums admitted to members' capital — — — Net income — Earnings distributed to members — — — ) Earnings distributed used in DRIP — — — Members’ redemptions — Formation loan advances — — — ) Formation loan payments received — — — Syndication costs incurred — ) ) ) Early withdrawal penalties — Balance, September 30, 2011 $ $ ) $ $ The accompanying notes are an integral part of these financial statements. 16 REDWOOD MORTGAGE INVESTORS IX, LLC (A Delaware Limited Liability Company) Statements of Cash Flows For the Nine Months Ended September 30, 2011 and 2010 (unaudited) Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities Amortization of loan administration fees Imputed interest on formation loan ) — Interest expense, amortization of discount on formation loan — Change in operating assets and liabilities Accrued interest ) ) Receivable from affiliate Loan administration fees ) ) Accounts payable ) — Payable to affiliate ) ) Net cash provided by (used in) operating activities Cash flows from investing activities New loans funded ) ) Principal collected on loans Net cash provided by (used in) investing activities ) ) Cash flows from financing activities Contributions by members Members’ withdrawals, net of DRIP ) ) Syndication costs incurred ) ) Formation loan, advances ) ) Formation loan, payments received — Net cash provided by (used in) financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these financial statements. 17 REDWOOD MORTGAGE INVESTORS IX, LLC (A Delaware Limited Liability Company) Notes to Financial Statements September 30, 2011 (unaudited) NOTE 1 – GENERAL In the opinion of management of the company, the accompanying unaudited financial statements contain all adjustments, consisting of normal, recurring adjustments, necessary to present fairly the financial information included therein. These financial statements should be read in conjunction with the audited financial statements included in the company’s Form 10-K for the fiscal year ended December 31, 2010 filed with the Securities and Exchange Commission. The results of operations for the nine month period ended September 30, 2011 are not necessarily indicative of the operating results to be expected for the full year. Redwood Mortgage Investors IX, LLC (the “Company”), a Delaware limited liability company, was organized in October 2008. The company was organized to engage in business as a mortgage lender for the primary purpose of making loans secured by deeds of trust on California real estate. Loans are arranged and serviced by Redwood Mortgage Corp., a California corporation (“RMC”). The managing members (“Managers”) of the company are RMC and its wholly-owned subsidiary, Gymno LLC, a California limited liability company formerly known as Gymno Corporation which was converted from a California corporation to a limited liability company at the close of business on September 30, 2011 (“Gymno”). Prior to Gymno’s conversion to a limited liability company, The Redwood Group, Ltd., a California corporation and parent corporation owning all of the outstanding shares of RMC (“Redwood Group”), acquired all of the outstanding shares of Gymno Corporation in exchange for shares of its common stock. Redwood Group was then merged into its wholly-owned subsidiary RMC which resulted in Gymno Corporation becoming a wholly-owned subsidiary of RMC before Gymno Corporation was converted into Gymno LLC. The rights, duties and powers of the managers and members of the company are governed by the company’s operating agreement and the Delaware Limited Liability Company Act. Members representing a majority of the outstanding units may, without the concurrence of the managers, vote to: (i) dissolve the company, (ii) amend the operating agreement, subject to certain limitations, (iii) approve or disapprove the sale of all or substantially all of the assets of the company or (iv) remove or replace one or all of the managers. The description of the company's operating agreement contained in this financial statement provides only general information. Members should refer to the company's operating agreement for a more complete description of the provisions. Profits and losses are allocated among the members according to their respective capital accounts monthly after 1% of the profits and losses is allocated to the managers. The monthly results are subject to subsequent adjustment as a result of quarterly and year-end accounting and reporting. Income taxes – federal and state – are the obligation of the members, if and when taxes apply, other than for the annual Delaware and California franchise taxes levied on and paid by the company. Distribution reinvestment plan Members may elect to have all or a portion of their monthly distributions reinvested in additional units, subject to the availability of units under the distribution reinvestment plan. Members may withdraw from the distribution reinvestment plan with written notice. Unit redemption program In order to provide our members with a certain degree of liquidity, we have adopted a unit redemption program. Generally, one year after purchasing your units, a member may redeem all or part of its units, subject to certain significant restrictions and limitations. While the managers have set an estimated value for the units, such determination may not be representative of the ultimate price realized by a member for such units upon sale. No public trading market exists for the units and none is likely to develop. Thus, there is no certainty the units can be sold at a price equal to the stated value of the capital account. 18 REDWOOD MORTGAGE INVESTORS IX, LLC (A Delaware Limited Liability Company) Notes to Financial Statements September 30, 2011 (unaudited) NOTE 1 – GENERAL (continued) Initial offering date / offering proceeds On November 18, 2008, the company filed a Registration Statement on Form S-11 with the Securities and Exchange Commission to offer up to 150,000,000 units of its membership interests to the public in its primary offering and 37,500,000 units to its members pursuant to its distribution reinvestment plan. In June 2009, the SEC declared the company’s Registration Statement effective and the company commenced its initial public offering. Offering proceeds are released to the company and applied to investments in mortgage loans and the payment or reimbursement of organization and offering expenses. The amount of loans the company funds or acquires will depend upon the number of units sold in the public offering and the resulting amount of the net proceeds available for investment in loans. The following summarizes the status of the offering proceeds, at $1 per unit, as of September 30, 2011: · Proceeds from investors in applicant status at September 30, 2011 (later accepted by the managers):$682,185. · Proceeds from total units sold in the primary offering from October 5, 2009, through September 30, 2011:$10,192,799 · Proceeds under our distribution reinvestment plan from electing members:$188,880 · Proceeds from premiums paid by RMC:$113,610 (1) If a member acquired his units through an unsolicited sale, his capital account will be credited with his capital contribution plus the amount of the sales commissions, if any, paid by Redwood Mortgage Corp. that are specially allocated to the member. Syndication costs The company ultimately bears its own syndication costs, other than certain sales commissions, including legal and accounting expenses, printing costs, selling expenses and filing fees. Syndication costs are charged against members’ capital and are allocated to individual members consistent with the company's operating agreement. RMC is advancing these costs on behalf of the company.Having achieved the minimum unit sales of 1,000,000 units, the company became obligated to reimburse RMC for syndication costs up to an amount equal to 4.5% of gross offering proceeds, until RMC is reimbursed in full. Formation loan RMC finances the payments of sales commissions to broker-dealers by borrowing (“the formation loan”) funds from the company. The formation loan is non-interest bearing and is being repaid equally over an approximate ten-year period commencing the year after the close of the offering. Interest has been imputed at the market rate of interest in effect in the years the offerings closed. If the managers are removed and RMC is no longer receiving payments for services rendered, the debt on the related formation loan is forgiven. The formation loan is deducted from members’ capital in the balance sheets. As payments are received from RMC, the formation loan’s balance outstanding and the deduction from capital are reduced. 19 REDWOOD MORTGAGE INVESTORS IX, LLC (A Delaware Limited Liability Company) Notes to Financial Statements September 30, 2011 (unaudited) NOTE 1 – GENERAL (continued) Manager fees from borrowers RMC may collect a loan brokerage commission for fees in connection with the review, selection, evaluation, negotiation and extension of loans, that is expected to range from approximately 2% to 5% of the principal amount of each loan made during the year. Total loan brokerage commissions are limited to an amount not to exceed four percent of the total company assets per year. The loan brokerage commissions are paid by the borrowers and thus, are not an expense of the company. RMC or Gymno will receive fees for processing, notary, document preparation, credit investigation, reconveyance, and other mortgage related fees. The amounts received are customary for comparable services in the geographical area where the property securing the loan is located, payable solely by the borrower and not by the company. Term of the company The company is scheduled to terminate in 2028, unless sooner terminated as provided in the operating agreement. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Management estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions about the reported amounts of assets and liabilities, and disclosures of contingent assets and liabilities, at the dates of the financial statements and the reported amounts of revenues and expenses during the reported periods. Such estimates relate principally to the determination of the allowance for loan losses, including the valuation of impaired loans, (which itself requires determining the fair value of the collateral), and the valuation of real estate held for sale and held as investment, at acquisition and subsequently. Actual results could differ significantly from these estimates. Collateral fair values are reviewed quarterly and the protective equity for each loan is computed. As used herein, “protective equity” is the arithmetic difference between the fair value of the collateral, net of any senior liens, and the loan balance, where “loan balance” is the sum of the unpaid principal, advances and the recorded interest thereon. This computation is done for each loan (whether impaired or performing), and while loans secured by collateral of similar property type are grouped, there is enough distinction and variation in the collateral that a loan-by-loan, collateral-by-collateral analysis is appropriate. The fair value of the collateral is determined by exercise of judgment based on management’s experience informed by appraisals (by licensed appraisers), brokers’ opinion of values, and publicly available information on in-market transactions. Historically, it has been rare for determinations of fair value to be made without substantial reference to current market transactions. However, in recent years, due to the low levels of real estate transactions, and the rising number of transactions that are distressed (i.e., that are executed by an unwilling seller – often compelled by lenders or other claimants – and/or executed without broad exposure or with market exposure but with few, if any, resulting offers), more interpretation, judgment and interpolation/extrapolation within and across property types is required. 20 REDWOOD MORTGAGE INVESTORS IX, LLC (A Delaware Limited Liability Company) Notes to Financial Statements September 30, 2011 (unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Management estimates (continued) Appraisals of commercial real property generally present three approaches to estimating value:1) market comparables or sales approach; 2) cost to replace and 3) capitalized cash flows or investment approach. These approaches may or may not result in a common, single value. The market-comparables approach may yield several different values depending on certain basic assumptions, such as, determining highest and best use (which may or may not be the current use); determining the condition (e.g. as-is, when-completed, or for land when-entitled); and determining the unit of value (e.g. as a series of individual unit sales or as a bulk disposition). Further complicating this process, which is already subject to judgment, uncertainty and imprecision are the current low transaction volumes in the residential, commercial and land markets, and the variability that has resulted. This exacerbates the imprecision in the process, and requires additional considerations and inquiries as to whether the transaction was entered into by a willing seller into a functioning market or was the transaction completed in a distressed market, with the predominant number of sellers being those surrendering properties to lenders in partial settlement of debt (as is prevalent in the residential markets and is occurring more frequently in commercial markets) and/or participating in “arranged sales” to achieve partial settlement of debts and claims and to generate tax advantage. Either way, the present market is at historically low transaction volumes with neither potential buyers nor sellers willing to transact. In certain asset classes the time elapsed between transactions – other than foreclosures – was 12 or more months. The uncertainty in the process is exacerbated by the tendency in a distressed market for lesser-quality properties to transact while upper echelon properties remain off the market – or come on and off the market – because these owners believe in the intrinsic value of the properties (and the recoverability of that value) and are unwilling to accept non-economic offers from opportunistic – often all cash – acquirers taking advantage of distressed markets. This accounts for the ever lower transaction volumes for better and upper echelon properties which exacerbate the perception of a broadly declining market in which each succeeding transaction establishes a new low. Management has the requisite familiarity with the markets it lends in generally and of the properties lent on specifically to analyze sales-comparables and assess their suitability/applicability. Management is acquainted with market participants – investors, developers, brokers, lenders – that are useful, relevant secondary sources of data and information regarding valuation and valuation variability. These secondary sources may have familiarity with and perspectives on pending transactions, successful strategies to optimize value, and the history and details of specific properties - on and off the market – that enhance the process and analysis that is particularly and principally germane to establishing value in distressed markets and/or property types.Management’s analysis of these secondary sources, as well as the analysis of comparable sales, assists management in preparing its estimates regarding valuations, such as collateral fair value. However, such estimates are inherently imprecise and actual results could differ significantly from such estimates. Net income recorded for members under GAAP from inception through September 30, 2011 was $538,363 and cash distributed to members was $641,690. As cash is invested into higher yielding mortgage loans, this difference should diminish. Cash and cash equivalents The company considers all highly liquid financial instruments with maturities of three months or less at the time of purchase to be cash equivalents. Periodically, company cash balances in banks exceed federally insured limits. 21 REDWOOD MORTGAGE INVESTORS IX, LLC (A Delaware Limited Liability Company) Notes to Financial Statements September 30, 2011 (unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Loans and interest income Loans generally are stated at the unpaid principal balance (principal). Management has discretion to pay amounts (advances) to third parties on behalf of borrowers to protect the company’s interest in the loan. Advances include, but are not limited to, the payment of interest and principal on a senior lien to prevent foreclosure by the senior lien holder, property taxes, insurance premiums, and attorney fees. Advances generally are stated at the principal and accrue interest until repaid by the borrower. The company may fund a specific loan origination net of an interest reserve to insure timely interest payments at the inception (one to two years) of the loan. As monthly interest payments become due, the company funds the payments into the affiliated trust account. In the event of an early loan payoff, any unapplied interest reserves would be first applied to any accrued but unpaid interest and then as a reduction to the principal. If events and or changes in circumstances cause management to have serious doubts about the collectability of the payments of interest and principal in accordance with the loan agreement, a loan may be designated as impaired. Impaired loans are included in management’s periodic analysis of recoverability. Any subsequent payments on impaired loans are applied to late fees, then to the accrued interest, then to advances, and lastly to principal. From time to time, the company negotiates and enters into loan modifications with borrowers whose loans are delinquent.If the loan modification results in a significant reduction in the cash flow compared to the original note, the modification is deemed a troubled debt restructuring and a loss is recognized. In the normal course of the company’s operations, loans that mature may be renewed at then current market rates and terms for new loans.Such renewals are not designated as impaired, unless the matured loan was designated as impaired. Interest is accrued daily based on the principal of the loans. An impaired loan continues to accrue as long as the loan is in the process of collection and is considered to be well-secured. Loans are placed on non-accrual status at the earlier of management’s determination that the primary source of repayment will come from the foreclosure and subsequent sale of the collateral securing the loan (which usually occurs when a notice of sale is filed) or when the loan is no longer considered well-secured. When a loan is placed on non-accrual status, the accrual of interest is discontinued; however, previously recorded interest is not reversed. A loan may return to accrual status when all delinquent interest and principal payments become current in accordance with the terms of the loan agreement. Loan administration fees are capitalized and amortized over the life of the loan on a straight-line method which approximates the effective interest method. Allowance for loan losses Loans and the related accrued interest and advances are analyzed on a periodic basis for ultimate recoverability. Delinquencies are identified and followed as part of the loan system. Delinquencies are determined based upon contractual terms. For impaired loans, a provision is made for loan losses to adjust the allowance for loan losses to an amount considered by management to be adequate, with due consideration to collateral values, such that the net carrying amount (principal, plus advances, plus accrued interest less the specific allowance) is reduced to the present value of future cash flows discounted at the loan’s effective interest rate, or, if a loan is collateral dependent, to the estimated fair value of the related collateral net of any senior loans, which would include costs to sell in arriving at net realizable value if planned disposition of the asset securing a loan is by way of sale. 22 REDWOOD MORTGAGE INVESTORS IX, LLC (A Delaware Limited Liability Company) Notes to Financial Statements September 30, 2011 (unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Allowance for loan losses (continued) Loans determined not to be individually impaired are grouped by the property type of the underlying collateral, and for each loan and for the total by property type, the amount of protective equity or amount of exposure to loss (i.e., the dollar amount of the deficiency of the fair value of the underlying collateral to the loan balance) is computed. Based on its knowledge of the borrowers and their historical (and expected) performance, and the exposure to loss, management estimates an appropriate reserve by property type for probable credit losses in the portfolio. Because the company is an asset-based lender and because specific regions, neighborhoods and even properties within the same neighborhoods, vary significantly as to real estate values and transaction activity, general market trends, which may be indicative of a change in the risk of a loss, are secondary to the condition of the property, the property type and the neighborhood/region in which the property is located, and do not enter substantially into the determination of the amount of the non-specific (i.e. general) reserves. The fair value estimates are derived from information available in the real estate markets including similar property, and may require the experience and judgment of third parties such as commercial real estate appraisers and brokers. The company charges off uncollectible loans and related receivables directly to the allowance account once it is determined the full amount is not collectible. Net income (loss) per $1,000 invested Amounts reflected in the statements of operations as net income (loss) per $1,000 invested by members for the entire period are amounts allocated to members who had their investment throughout the period and have elected to either reinvest their earnings or receive periodic distributions of their net income. Individual income (loss) is allocated each month based on the members’ pro rata share of members’ capital. Because the net income (loss) percentage varies from month to month, amounts per $1,000 will vary for those individuals who made or redeemed investments during the three month period. Recently issued accounting pronouncements The FASB issued ASU 2011-02 (April 2011), “A Creditor’s Determination of Whether Restructuring is a Troubled Debt Restructuring,” providing guidance to lenders for evaluating where a modification or restructuring of a loan is a Troubled Debt Restructuring (TDR). ASU 2011-02 provides expanded guidance on whether:1) the lender has granted a “concession” and 2) whether the borrower is experiencing “financial difficulties.” The ASU is effective for the first interim or annual period beginning after June 15, 2011 (i.e. the third quarter of 2011) and is required to be applied retroactively for all modifications and restructuring activities in 2011. The company adopted ASU 2011-02 effective January 1, 2011. The FASB issued ASU 2011-04 “Fair Value Measurement (Topic 820):Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRs”. The ASU is effective for interim and annual periods beginning after December 15, 2011 with prospective application.The company is evaluating the effect of the ASU. 23 REDWOOD MORTGAGE INVESTORS IX, LLC (A Delaware Limited Liability Company) Notes to Financial Statements September 30, 2011 (unaudited) NOTE 3 – MANAGERS AND RELATED PARTIES The managers are entitled to one percent of the profits and losses, which amounted to $1,512 and $564 for the three months ended September 30, 2011 and 2010, respectively, and $3,643 and $1,073 for the nine months ended September 30, 2011 and 2010, respectively. Formation loan Formation loan transactions are presented in the following table for the nine months ended September 30, 2011 and from inception to September 30, 2011. Nine Months Since Ended Inception Balance, beginning of period $ $ — Formation loan made Unamortized discount on formation loan ) ) Formation loan made, net Repayments ) ) Early withdrawal penalties applied — ) Formation loan, net Unamortized discount on formation loan Balance, September 30, 2011 $ $ The formation loan is to be repaid over a ten-year period with equal annual installments, following the completion of the offering and will be reduced partially by a portion of early redemption penalties paid to the company. RMC in its sole discretion may make repayments prior to the completion of the offering. An estimated amount of imputed interest is recorded for the current offerings. During the nine month periods ended September 30, 2011 and 2010, approximately $6,074 and $0, respectively, was recorded related to imputed interest. The following commissions and fees are paid by borrowers to the managers: Brokerage commissions, loan originations Loan brokerage commissions paid by the borrowers were $38,470 and $9,450 for the three months ended September 30, 2011 and 2010, respectively, and $103,830 and $30,990 for the nine months ended September 30, 2011 and 2010, respectively. Other fees These fees totaled $2,327 and $1,167 for the three month periods ended September 30, 2011 and 2010, respectively, and $7,871 and $3,108 for the nine month periods ended September 30, 2011 and 2010, respectively. 24 REDWOOD MORTGAGE INVESTORS IX, LLC (A Delaware Limited Liability Company) Notes to Financial Statements September 30, 2011 (unaudited) NOTE 3 – MANAGERS AND RELATED PARTIES (continued) The following fees are paid by the company to the managers. Loan administrative fees RMC will receive a loan administrative fee in an amount up to one percent of the principal amount of each new loan originated or acquired on the company's behalf by RMC for services rendered in connection with the selection and underwriting of potential loans. Such fees are payable by the company upon the closing of each loan. Loan administration fees paid by the company to RMC were approximately $18,320 and $2,700 for the three month periods ended September 30, 2011 and 2010, respectively, and $50,040 and $9,880 for the nine month periods ended September 30, 2011 and 2010, respectively. Mortgage servicing fees RMC earns mortgage servicing fees of up to one-quarter of one percent (0.25%) annually of the unpaid principal of the loan portfolio or such lesser amount as is reasonable and customary in the geographic area where the property securing the mortgage is located from the company. RMC is entitled to receive these fees regardless of whether specific mortgage payments are collected. The mortgage servicing fees are accrued monthly on all loans. Remittance to RMC is made monthly unless the loan has been assigned a specific loss reserve, at which point remittance is deferred until the specific loss reserve is no longer required, or the property has been acquired by the company. RMC, in its sole discretion, may elect to accept less than the maximum amount of the mortgage servicing fee to enhance the earnings of the company. An increase or decrease in this fee within the limits set by the operating agreement directly impacts the yield to the members. Mortgage servicing fees accrued were $4,844 and $1,522 for the three month periods ended September 30, 2011 and 2010, respectively, and $11,515 and $3,171 for the nine month periods ended September 30, 2011 and 2010, respectively. Asset management fees The managers receive a monthly asset management fee for managing the company's portfolio and operations in an amount up to three-quarters of one percent (0.75%) annually of the portion of the capital originally committed to investment in mortgages, not including leverage, and including up to two percent of working capital reserves. This amount will be recomputed annually after the second full year of operations by subtracting from the then fair value of the company’s loans plus working capital reserves, an amount equal to the outstanding debt. The managers, in their sole discretion, may elect to accept less than the maximum amount of the asset management fee to enhance the earnings of the company. An increase or decrease in this fee within the limits set by the operating agreement directly impacts the yield to the members. There is no assurance that RMC will decrease or waive these fees in the future. The decision to waive fees and the amount, if any, to be waived, is made by RMC in its sole discretion. Asset management fees are presented in the following table. Three months ended September 30, Nine months ended September 30, Chargeable by managers $ Waived by managers ) Charged $ — $ — $ — $ — 25 REDWOOD MORTGAGE INVESTORS IX, LLC (A Delaware Limited Liability Company) Notes to Financial Statements September 30, 2011 (unaudited) NOTE 3 – MANAGERS AND RELATED PARTIES (continued) Costs through RMC RMC, a manager, is reimbursed by the company for operating expenses incurred on behalf of the company, including without limitation, accounting and audit fees, legal fees and expenses, postage and preparation of reports to members, and out-of-pocket general and administration expenses. The decision to request reimbursement of any qualifying charges is made by RMC in its sole discretion. Operating expenses were $11,675 and $1,134, for the three month periods ended September 30, 2011 and 2010, respectively, and $27,317 and $2,369 for the nine month periods ended September 30, 2011 and 2010, respectively. Syndication costs For the current offering, organizational and syndication costs were limited to 4.5% of the gross proceeds, with any excess being paid by the managers. Applicable gross proceeds were $10,192,799. Related expenditures, net of early withdrawal penalties applied, totaled $458,676 or 4.5% of contributions. Syndication costs incurred by the company are presented in the following table through September 30, 2011. Costs reimbursed to RMC $ Early withdrawal penalties applied ) Allocated to date — Balance, September 30, 2011 $ As of September 30, 2011, approximately $1,100,000 was to be reimbursed to RMC contingent upon future sales of member units. The company generally funds loans with a fixed interest rate and a five-year term. As of September 30, 2011, 80% of the company’s loans (representing 79% of the aggregate principal of the company’s loan portfolio) have a five year term or less from loan inception. The remaining loans have terms longer than five years. As of September 30, 2011, four loans outstanding (representing 25% of the aggregate principal balance of the company’s loan portfolio) provide for monthly payments of interest only, with the principal due in full at maturity. The remaining loans require monthly payments of principal and interest, typically calculated on a 30 year amortization, with the remaining principal balance due at maturity. NOTE 4 – LOANS Secured loans unpaid principal balance (principal) Secured loan transactions are summarized in the following table for the nine months ended September 30. Principal, beginning of year $ $ New loans funded Borrower repayments ) ) Principal, September 30 $ $ New loans funded do not include a loan for $204,112 which was renewed in August 2011. There were no renewed loans during the nine months ended September 30, 2010. 26 REDWOOD MORTGAGE INVESTORS IX, LLC (A Delaware Limited Liability Company) Notes to Financial Statements September 30, 2011 (unaudited) NOTE 4 – LOANS (continued) Loan characteristics Secured loans had the characteristics presented in the following table. September 30, December 31, Number of secured loans 25 12 Secured loans – principal $ $ Secured loans – interest rates range (fixed) 7.75-11.00 % 8.50-11.00 % Average secured loan – principal $ $ Average principal as percent of total principal % % Average principal as percent of members’ capital % % Average principal as percent of total assets % % Largest secured loan – principal $ $ Largest principal as percent of total principal % % Largest principal as percent of members’ capital % % Largest principal as percent of total assets % % Smallest secured loan – principal $ $ Smallest principal as percent of total principal % % Smallest principal as percent of members’ capital % % Smallest principal as percent of total assets % % Number of counties where security is located (all California) 9 8 Largest percentage of principal in one county % % Number of secured loans in foreclosure — — Secured loans in foreclosure – principal — — Number of secured loans with an interest reserve — — Interest reserves $ — $ — As of September 30, 2011, the company’s largest loan with principal of $1,000,000 represents 12.29% of outstanding secured loans and 10.15% of company assets. The loan is secured by a residential property located in San Francisco County, California, bears an interest rate of 8.75% and matures on July 1, 2012. Larger loans sometimes increase above 10% of the secured loan portfolio or company assets as these amounts decrease due to member withdrawals and loan payoffs and due to restructuring of existing loans. It is anticipated any loan currently exceeding 10% of assets will, when and as the secured loans portfolio grows, fall under 10% of assets. 27 REDWOOD MORTGAGE INVESTORS IX, LLC (A Delaware Limited Liability Company) Notes to Financial Statements September 30, 2011 (unaudited) NOTE 4 – LOANS (continued) Distribution of loans within California Secured loans are distributed within California as summarized in the following table. September 30, 2011 December 31, 2010 Loans Principal Percent Loans Principal Percent San Francisco 6 $ 34 % 2 $ 19 % San Francisco Bay Area (1) 10 35 5 53 Southern California 9 31 5 28 Total secured loans 25 $ % 12 $ % Excluding line(s) above. Commitments/loan disbursements/construction and rehabilitation loans The company may make construction and rehabilitation loans which are not fully disbursed at loan inception. The company will have approved the borrowers up to a maximum loan balance; however, disbursements are made periodically during completion phases of the construction or rehabilitation or at such other times as required under the loan documents and would be funded from available cash balances and future cash receipts. The company does not maintain a separate cash reserve to hold the undisbursed obligations. As of September 30, 2011, there were no such loans. The status of the company’s loans, which are periodically disbursed as of September 30, 2011, is set forth below. Complete Construction Rehabilitation Disbursed funds $ — $ — Undisbursed funds $ — $ — Construction loans are determined by the managers to be those loans made to borrowers for the construction of entirely new structures or dwellings, whether residential, commercial or multifamily properties. For each such construction loan, the company has approved a maximum balance for such loan; however, disbursements are made in phases throughout the construction process. As of September 30, 2011, the company had no commitments for construction loans. Upon project completion construction loans are reclassified as permanent loans. Funding of construction loans is limited to 10% of the loan portfolio. 28 REDWOOD MORTGAGE INVESTORS IX, LLC (A Delaware Limited Liability Company) Notes to Financial Statements September 30, 2011 (unaudited) NOTE 4 – LOANS (continued) Lien positions Secured loans had the lien positions presented in the following table. September 30, 2011 December 31, 2010 Loans Principal Percent Loans Principal Percent First trust deeds 18 $ 82 % 6 $ 57 % Second trust deeds 7 18 6 43 Third trust deeds — Total secured loans 25 % 12 % Liens due other lenders at loan closing Total debt $ $ Appraised property value at loan closing $ $ Percent of total debt to appraised values (LTV) at loan closing (2) % % Based on appraised values and liens due other lenders at loan closing. The loan to value computation does not take into account subsequent increases or decreases in security property values following the loan closing nor does it include decreases or increases of the amount owing on senior liens to other lenders by payments or interest accruals, if any. Property type Secured loans summarized by property type of the collateral are presented in the table following. September 30, 2011 December 31, 2010 Loans Principal Percent Loans Principal Percent Single family (3) 24 $ 97 % 11 $ 91 % Multi-family 1 3 1 9 Commercial — Land — Total secured loans 25 $ % 12 $ % Single family properties include owner-occupied and non-owner occupied single family homes, and condominium units. 29 REDWOOD MORTGAGE INVESTORS IX, LLC (A Delaware Limited Liability Company) Notes to Financial Statements September 30, 2011 (unaudited) NOTE 4 – LOANS (continued) Scheduled maturities Secured loans are scheduled to mature as presented in the following table. Scheduled maturities, as of September 30, 2011 Loans Principal Percent — $ — — % 3 22 4 18 3 5 6 23 Thereafter 9 32 Total secured loans 25 $ % Loans may be repaid or refinanced before, at or after the contractual maturity date. On matured loans the company may continue to accept payments while pursuing collection of amounts owed from borrowers. Therefore, the above tabulation for scheduled maturities is not a forecast of future cash receipts. The company reports maturity data based upon the most recent contractual agreement with the borrower. Delinquency Secured loans summarized by payment delinquency are presented in the following table. September 30, December 31, Past due 30-89 days $ $ 90-179 days — — 180 or more days — — Total past due Current Total secured loans $ $ The company reports delinquency based upon the most recent contractual agreement with the borrower. Impaired loans No secured loans were designated as impaired at September 30, 2011 or December 31, 2010. Modifications and troubled debt restructurings No secured loans had been modified at September 30, 2011 or December 31, 2010. NOTE 5 – ALLOWANCE FOR LOAN LOSSES At September 30, 2011 and December 31, 2010, the company had not recorded an allowance for loan losses as no loans were designated as impaired and all loans had protective equity such that collection was highly likely for amounts owing. 30 REDWOOD MORTGAGE INVESTORS IX, LLC (A Delaware Limited Liability Company) Notes to Financial Statements September 30, 2011 (unaudited) NOTE 6 – FAIR VALUE GAAP defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. An orderly transaction is a transaction that assumes exposure to the market for a period prior to the measurement date to allow for marketing activities that are usual and customary for transactions involving such assets and liabilities; it is not a forced transaction.Market participants are buyers and sellers in the principal market that are (i) independent, (ii) knowledgeable, (iii) able to transact and (iv) willing to transact. The company determines the fair values of its assets and liabilities based on the fair value hierarchy established in GAAP. The standard describes three levels of inputs that may be used to measure fair value (Level 1, Level 2 and Level 3). Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities that the company has the ability to access at the measurement date. An active market is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. Level 2 inputs are inputs other than quoted prices that are observable for the asset or liability, either directly or indirectly. Level 3 inputs are unobservable inputs for the asset or liability. Unobservable inputs reflect the company’s own assumptions about the assumptions market participants would use in pricing the asset or liability (including assumptions about risk). Unobservable inputs are developed based on the best information available in the circumstances and may include the company’s own data. The company does not record loans at fair value on a recurring basis. The following methods and assumptions were used to estimate the fair value: (a) Cash and cash equivalents. The carrying amount equals fair value. All amounts, including interest bearing accounts, are subject to immediate withdrawal. (b) Secured loans. The approximate fair value of the non-impaired loans of $8,346,000 and $3,195,000 at September 30, 2011 and December 31, 2010, respectively, was estimated based upon projected cash flows discounted at the estimated current interest rates at which similar loans would be made. NOTE 7 – COMMITMENTS AND CONTINGENCIES, OTHER THAN LOAN COMMITMENTS AND SYNDICATION COSTS Legal proceedings In the normal course of business, the company may become involved in various legal proceedings such as assignment of rents, bankruptcy proceedings, appointment of receivers, unlawful detainers, judicial foreclosure, etc., to enforce the provisions of deeds of trust, collect the debt owed under promissory notes, or to protect, or recoup its investment from real property secured by the deeds of trust and to resolve disputes between borrowers, lenders, lien holders and mechanics. None of these actions typically would be of any material importance. As of September 30, 2011, the company is not involved in any legal proceedings other than those that would be considered part of the normal course of business. NOTE 8 – SUBSEQUENT EVENTS None 31 REDWOOD MORTGAGE INVESTORS IX, LLC FINANCIAL STATEMENTS AS PRESENTED IN FORM 10-K DATED DECEMBER 31, 2010 AND NOTES THERETO 32 ARMANINO McKENNA LLP Certified Public Accountants & Consultants 12667 Alcosta Blvd., Suite 500 San Ramon, CA94583-4427 ph:925.790.2600 fx:925.790.2601 www.amllp.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Members Redwood Mortgage Investors IX, LLC Redwood City, California We have audited the accompanying balance sheets of Redwood Mortgage Investors IX, LLC (a Delaware limited liability company) as of December 31, 2010 and 2009 and the related statements of operations, changes in members’ capital and cash flows in the years then ended. These financial statements are the responsibility of Redwood Mortgage Investors IX’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. Redwood Mortgage Investors IX, LLC is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of Redwood Mortgage Investors IX’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Redwood Mortgage Investors IX, LLC as of December 31, 2010 and 2009 and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. Schedules II and IV are presented for purposes of additional analysis and are not a required part of the basic financial statements. Such information has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ ARMANINO McKENNA LLP ARMANINO McKENNA LLP San Francisco, California March 30, 2011 San Francisco · San Jose 33 REDWOOD MORTGAGE INVESTORS IX, LLC (A Delaware Limited Liability Company) Balance Sheets December 31, 2010 and 2009 ASSETS Cash and cash equivalents $ $ Loans Secured by deeds of trust Principal Accrued interest Total loans Receivable from affiliate Loan administration fees, net Total assets $ $ LIABILITIES AND CAPITAL Liabilities Accounts payable $ $ — Payable to affiliate Total liabilities Investors in applicant status Capital Members’ capital Members’ capital, subject to redemption, net of unallocated syndication costs of $263,865 and $58,447 for 2010 and 2009, respectively; and net of formation loan receivable of $487,674 and $132,680 for 2010 and 2009, respectively Managing members’ capital, net of unallocated syndication costs of $2,665 and $590 for 2010 and 2009, respectively Total members’ capital Total liabilities and members’ capital $ $ The accompanying notes are an integral part of these financial statements. 34 REDWOOD MORTGAGE INVESTORS IX, LLC (A Delaware Limited Liability Company) Statements of Income For the Year Ended December 31, 2010 and 2009 Revenues Interest income Interest on loans $ $ Imputed interest on formation loan — Other interest Total interest income Interest expense Amortization of discount on imputed interest — Total interest expense — Net interest income Late fees — Other Total revenues, net Provision for loan losses — — Operating expenses Mortgage servicing fees Asset management fees — Costs through RMC — Professional services — Other Total operating expenses Net income (loss) $ $ Net income (loss) Managers (1%) $ $ Members (99%) $ $ Net income (loss) per $1,000 invested by members for entire period $ 52 $ 16 The accompanying notes are an integral part of these financial statements. 35 REDWOOD MORTGAGE INVESTORS IX, LLC (A Delaware Limited Liability Company) Statements of Changes in Members’ Capital For the Year Ended December 31, 2010 and 2009 Members Investors In Capital Unallocated Formation Total Applicant Account Syndication Loan, Members’ Status Members Costs Gross Capital Balances at December 31, 2008 $
